 STEVE ALOIFORD229Steve Aloi Ford, Inc.andInternationalAssociationof Retail Automobile Salesmen and Servicemen,(Ind)'Steve Aloi Ford,Inc.andBradford J. Kohler. Case3-CA-3653 and 3-CA-3679October 21, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn June 30, 1969, Trial Examiner John F Funkeissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended dismissalas to them Thereafter, the General Counsel filedexceptions to the Decision and a supporting brief,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing, and, except as notedbelow,'findsthatnoprejudicialerrorwascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthesecases,andherebyadopts the findings,conclusions,and recommendations of the TrialExaminer, with the following modifications:1The Trial Examiner concluded that salesmanager Dilling's interrogations of employees Wadeand Cleveland were casual and isolated and did notwarrant a finding of a violation of Section 8(a)(l).We disagree with this conclusionDillingaskedWade how many people were in favor of the Unionand called Cleveland into his office to ask ifCleveland liked working there and what he thoughtof the Union. These interrogations were not merelyisolatedcasualincidents,butconsideredinThe name of the labor organization appears as amended at the hearingAt the hearing, the General Counsel offered in evidence a letter datedJanuary 8,1969, from Respondent's counsel to the Regional DirectorexplainingthereasonsforStevenson's,McDonald's,andParris'dischargesThis letter was written after Respondent had been informed bytheRegional Director of the filing of the Union's unfair labor practicechargesItiswell settled that the admissions of an attorney in themanagement of litigation are admissible against the clientN L R B vPacific Intermountain Express Company,228 F 2d 170, 175 (C A 8), certdenied 351U S 952,Ablon Poultry&EggCompany.134 NLRB 827, fn14 Wigmore,Evidence,section 1063,1078 (3d ed 1940)Accordingly, weoverrule the Trial Examiner and hereby receive this letter into evidence asG C Exh 6conjunctionwithRespondent's overall course ofunlawful conduct, were inherently such as not onlytohave a coercive impact on the employeesinterrogated but also such as to make it likely theywould be communicated to others, thus expandingtheir coercive effects.'2.We disagree with the Trial Examiner's findingthat there was no implied promise of benefit inDilling's remark to Van Allen on January 23, 1969,that it was a shame the Union was coming inbecausethedealer'sassociationhadanewretirement plan coming out, but that he could nottalkabout it "right now." In the context ofRespondent's threats and its demonstrated antiunionattitude, the message carried by this statement madeIweek before the election, is clear. if the employeesdid not select the Union in the oncoming election,they would be rewarded by a new retirement plan.Such an implied promise of benefit is violative ofSection 8(a)(1).3.We find, contrary to the Trial Examiner, thattheRespondent violated Section 8(a)(3) when itdischarged employees Stevenson andMcDonald.Bothwere activeUnion adherents and openlysolicitedemployee signatures for the Union onseveral petitions, one of which was turned over tothem for completion by Kohler when the latter wasdiscriminatorilydischarged.Inan exchange ofopinions about the Union on November 17, JohnAloi,amember of management, told Stevenson"You've got to be crazy." Stevenson and McDonaldwere the only two employees in the new carservicing department. On November 21 at 11 a.m.,the service manager told Stevenson and McDonaldthey were being discharged because Respondent wasclosing its new car servicing department and newcars would be serviced in the used car line. The nextday both men returned to Respondent's premises toget their tools and observed employee Mobleyworking in the new car service department. Anotheremployee was later observed working there. The newcar servicing equipment, including that used forinstalling options, was not moved from the buildingfor some time after the discharges.Respondent asserts that McDonald and Stevensonwere discharged pursuant to the Respondent's planto abolish the new car servicing line in order to cutexpenses during the traditional slack season for newcars in November. However, from November 16 to30, the Respondent ran an advertisement in the localnewspaper for mechanics and qualified trainees,stating that "expansion also opens a need for a bodyman."Respondent gave poor workmanship andextracoffeebreaksbythetwomen,andMcDonald's failure to secure the inspector's licensenecessary for "completed" inspection work on newcars as alternate reasons for the discharge However,on January 8, 1969, 4 months before the hearing'Slayer'sJohnsonvilleMeats,Inc.174NLRB No 94, fn 3,IntercontinentalManufacturing Company,Inc.167 NLRB No 105179NLRB No. 43 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein,Respondent's attorney informed the Board'sRegionalOffice that Stevenson was dismissed forbelligerency and insubordination and McDonald, forfailing to obtain his licenseThe reason given the employees for theirdischarges- the closing of the new car service lineand the transfer of the work to the used car servicedepartment - is refuted by the record evidence.Thus, the Respondent claims the merger of the workwas due to the slack season in November. However,work decline during the month of November occursannually,yetRespondent had never previouslysought a similar remedy. Moreover, by the date ofthe discharge,November 21, the slow month wasalmost over and Respondent could anticipate theusual increase in business in December. ThatRespondent in fact expected such an increase isevidencedbyitsadvertisementforadditionalmechanics.'Further, the economic considerationurged did not require the immediate discharges, forRespondent did not abolish the new car service lineat that time but continued to operate the line duringthe period immediately following the discharges, asevidenced by the fact that two employees weresubsequently seen working in that department andthe special equipment remained in the separate areafor some time thereafter. Therefore, this explanationfor the dismissals was weak enough even if it hadbeen advanced with consistencyBut,atvarioustimesRespondentgaveotherreasonsforthedischarges.Respondent contended at the hearingand in a letter to the Board's Regional Office thatMcDonald was discharged because he did not havean inspector's license, having failed this test.However, Respondent at a later point in the hearingtestified that this failure to obtain the license wasnot a reason for the discharge. The record furtherdiscloses thatMcDonald was allowed to continue inhisposition for several months after his failure topass the test was known to Respondent Similarly,RespondentcontendedthatStevensonwasdischarged for belligerency and insubordination, butlater testified that this was not the reasonAtvarious times Respondent also assigned two otherreasons, poor work and excessive coffee breaks, asreasons for Stevenson's discharge.Where an employer is unable to settle on a reasonfor discharge, but vacillates between several assertedreasons,an inference is warranted that the realreasonforthedischarge is not among thoseadvanced. In the context of Respondent's hostility totheUnion and its other unfair labor practices itoften becomes apparent that the real reason was theemployee's union activity.' The finding which wehere make that Respondent was aware of the Union'The Respondent'switness denied that an expansion was anticipated,stating that the term "expansion program"was used in the ad because itsounded good Even assuming no planned"expansion"but an economymerger of the service lines, Respondent was attempting to justify thedischarge of two mechanics on the grounds of economic necessity, whileseeking to hire additional mechanicsactivityofMcDonald and Stevenson is justifiedfrom the fact that the discharged employees openlyengaged in in-plantunionactivity,theplant isrelativelysmall,andcommunicationsbetweenemployeesandmanagement are frequent andinformal. Accordingly, we conclude that RespondentdischargedMcDonaldandStevensonfordiscriminatoryreasons.4The Trial Examiner found that Respondentviolated Section 8(a)(I) of the Act by posting therules, including changes inrates of pay, followingthe election in implementation of the unlawful threatto retaliate if the employees selected representation,and that Respondent violated Section 8(a)(1) and (3)of the Act by maintaining in effect and enforcingsuchrules.Weagree.However,inhisRecommended Order the Trial Examiner failed torequire that employees be made whole for any losssuffered by reason of these violations. The GeneralCounselhasrequestedthatthisoversightberectified,and we find merit in this exception. Assuch reimbursement is necessary in order to remedyall the effects of Respondent's unlawful conduct, weshall amend the order accordingly.ADDITIONAL CONCLUSIONS OF LAWISubstitute the following as paragraph 1 of theConclusions of Law-"lBy telling its employees that they would beworse off if they voted for a union because it wouldinstalla timeclock and require the employees topunch in and out and that they in consequencewould be regimented; by telling them there would beno more favors if the Union came in, by promisingitsemployees it would clean up the restrooms and"straightenout" insurance problems without aunion,by impliedly promising that without theUnion, employees would get a new retirement plan;by posting a notice imposing stricter working rules,changing rates of pay and limiting coffee breaks onthe day after the servicemen voted in favor of theUnion, by interrogating employees as to who was infavor of the Union and what they thought of theUnion; and by discharging Bradford J. Kohler,because he engaged in concerted activity protectedbySection7of the Act, Respondent violatedSection 8(a)(1) of the Act."2.Add the following as paragraph 3 andrenumber succeeding paragraph accordingly."3.By dischargingHowardMcDonald andRobert Stevenson because they engagedinunionactivities,Respondenthasengaged in and isengaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act."'AJ KrajewskiManufacturingCo, Inc.172 NLRB No 245, enfd413 F 2d 673 STEVE ALOI FORD231ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the Respondent,SteveAloiFord, Inc.,Salina,New York, itsofficers, agents, successors, and assigns, shall.1.Cease and desist from(a) Telling its employees that they would be worseoff if they voted for a union, telling its employees itwould install a timeclock and that they would haveto punch in and out and would be regimented if theyvoted for a union, telling its employees there wouldbe no more favors if the Union came in; promisingitsemployees it would clean up the restrooms andstraighten out the insurance "problem" without aunion, posting any notice imposing stricter workingrules,changing rates of pay and limiting coffeebreaksintheservicedepartmentwithoutconsultation with the Union, maintaining in effectand enforcing any such changes in its rules;interrogating employees about the Union, promisinga new retirement plan if the Union does not get in,discharging any employees because he engaged inconcerted activity protected by Section 7 of the Act(b)Discouragingmembership in InternationalAssociation of Retail Automobile Salesmen andServicemen, (Ind.) or any other labor organization,by discharging or otherwise discriminating againstemployees in regard to hire, or tenure ofemployment,oranytermorconditionofemployment(c)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which theBoard finds is necessary to effectuate the policies ofthe Act:(a)Offer Bradford J Kohler, Howard McDonaldandRobertStevensonfullandimmediatereinstatementtotheirformerorsubstantiallyequivalentpositionswithoutprejudicetotheirseniority or other rights and privileges and makethem whole for any loss of pay or other monetaryloss they may have suffered in the manner set forthinthatpartof the Trial Examiner's Decisionentitled "The Remedy."(b)NotifyBradfordJKohler,HowardMcDonald, and Robert Stevenson if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement, upon application, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces(c)Make whole all present and former employeesfor losses if any, they may have suffered throughRespondent's unlawful changing rates of pay andother posted rules, together with interest at the rateof 6 percent per annum.(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order(e)Post at its place of business at Salina, NewYork,copiesoftheattachednoticemarked"Appendix "6Copies of said notice, on formsprovided by the Regional Director for Region 3,after being duly signed by its representative, shall beposted by it immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material(f)Notify the Regional Director for Region 3, inwriting,within 10 days from the date of thisDecision and Order, what steps have been taken tocomply herewith.IT IS FURTHER ORDERED that allegations of thecomplaint not specifically found to have been inviolationof the Act shall be, and hereby are,dismissed.'In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"postedbyOrder of the National Labor Relations Board"shall read "postedpursuant to a judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTWE WILL NOT tell our employees that they would beworse off if they voted for a union because we willinstall a timeclock and make them punch in and out ifthey vote for a union.WE WILL NOT tell our employees they will get nomore favors if they vote for a unionWE WILL NOT tell our employees we will clean up therestroomsand straighten out insurance problemswithout a unionWE WILL NOT tell our employees that it is too badtheUnion is coming in because there is a newretirement plan we would like to talk about.WE WILL NOT keep in effect or enforce any of thework rules posted on the bulletin board on January 31,1969, insofar as those rules represent a change inworking conditions in effect prior to that dateWE WILL give our employees money equal to theamount they may have lost as the result of the unlawfulposting and enforcement of new working rulesWE WILL NOT ask employees what they think of theUnion and how many employees want the UnionWE WILL NOT discharge any employee because hehas objected to a bonus plan or any other working 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions on behalf of himself and other employees orbecause he has engaged in any union or other concertedactivitiesWE WILL offer to rehire Bradford J. Kohler, HowardMcDonald, and Robert Stevenson to their former orsubstantially equivalent positions and will pay them forany pay they may have lost because we fired them.IfBradford JKohler,HowardMcDonald, andRobert Stevenson are now in the Armed Forces, WEWILL notify them of their right to full reinstatement,upon application, in accordance with the SelectiveServiceAct and the Universal Military Training andServiceAct, as amended, after discharge from theArmed Forces.All our employees are free to join and remain membersof any union or to refrain from joining or remainingmembers of any union except to the extent that such rightmay be affected by a contract with a union which containsa union-security clause lawful under the provisions ofSection 8(a)(3) of the National Labor Relations BoardSTEVE ALOi FORD, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,4th Floor, The 120 Building, 120 Delaware Avenue,Buffalo, New York 14202, Telephone 716-842-3100.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner Upon a charge inCase 3-CA-3653 filed November 25, 1968, and anamended charge in the same case filed March 27, 1969, byInternationalAssociation of Automobile Salesmen andServicemen, (Ind),' herein the Union, and upon a chargefiled in Case 3-CA-3679 on January 23, 1969, by BradfordJ.Kohler, an individual, herein Bradford, against SteveAloiFord, Inc., herein the Respondent, the GeneralCounsel issued an order consolidating the cases and acomplaint datedMarch 6, 1969, alleging Respondentviolated Section 8(a)(1) and (3) of the Act. On April 2,1969, the General Counsel issued a notice of intention toamend the complaint and the complaint was dulyamended at the hearing 2The answer of the Respondent as amended at thehearingdenied the commission of any unfair laborpracticesThis proceeding, with the General Counsel and theRespondent represented was heard by me at Syracuse,New York, on May 5, 6, 7, and 8, 1969. At theconclusion of the hearing the parties were given leave tofilebriefs and briefs were received on June 5, 1969.'The name of the labor organization appears as amended at the hearing'Respondent only objected to the motion to change the name of theUnion to show no affiliation with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaUpon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowingFINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent is a New York corporation maintaining itsprincipal and only place of business at Salina, New York,where it is engaged in the sale and distribution of new andused automobiles and trucks Respondent's revenues fromsuch sales exceed $500,000 annually and it receivesautomobiles and trucks valued in excess of $50,000annually from places outside the State of New YorkRespondent is engaged in commerce within the meaningof the Act11.LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof the Act. This finding is based on the fact that theUnion has a collective-bargaining agreement with at leastone other employer and exists for the purpose ofrepresentingemployeesanddealingwithemployersconcerning grievances, labor disputes, wages, rates of pay,hours of employment or conditions of work I thereforeconsider the disaffiliationof the Union from theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America immaterialCabot Carbon Company v. N L R B,360 U S 203IIITHE UNFAIR LABOR PRACTICESA Violations of Section 8(a)(1)The complaint as amended at the hearing alleges,paragraphs 6, 7, 8, and 9 violations of Section 8(a)(1) byvarious officers and supervisors of the Respondent onvarious dates between January 15 and 31, 1969 3 The briefof the General Counsel does not specify the allegationswhich he would find supported by the evidence taken atthe hearing The Examiner will make specific findings asto allegations supported by the evidence and, as to thoseallegationsnot so found, will recommend that thecomplaint be dismissed Paragraph 6 of the complaintrefersto two meetings of employees conducted byPresident Steve Aloi, Sr , on January 27 and 29.As to Steve Aloi's speech on January 27, RichardDean, Jr , employed at that time as a body and fenderman in the service department, testifiedA He said he had just come back from down southto get rid of a cold and he said he was surprised to hearthat we were forming a Union up here and he hustledright back to see what it was, and he couldn't believe it,that we wanted to do such a thing. He started talkingabout how crazy Unions were and we had it good there.We had no reason for a Union, and he started in on theaffiliation, and that nobody wanted Harry Stewart andhe was using all kinds of vulgarity when he spoke ofHarry Stewart Every other word was something else,'Pursuant to a petition for an electioninCase 3-RC-4560 filed by theUnion (under its affiliated name) the ActingRegional Director for Region3on January 10, directed an election among separate units of salesmenand service employeesAt the election held January 30 the tally of ballotsshows that among the service employees10 voted for the Union and 4against,with 2 challengesAt the timeof the hearing objections to theelection filedby Respondentherein were pending before the Board STEVE ALOI FORDand he said that we'd be worse off if we ever voted fora Union, because Harry Stewart could never do nothingfor us He was a "F-ing" bum and all this kind of talk.He was just trying to scare us on the facts.Q. State what was said and who said it. Continue.A.He started telling us that the Teamsters didn'twant nothing to do with us, He had just met withDiMaggio, the head of the Teamsters in this area.TRIAL EXAMINER: Who?THE WITNESS: DiMaggio.TRIAL EXAMINER: Who met with him?THE-WITNESS: Steve Aloi, Sr.MR. RANDAZZO. Speak up.THE WITNESS: He said they didn't want nothing todo with us. DiMaggio didn't want nothing to do withus.We were just a little outfit, and if the Teamsterswanted anything, they would come and rip holes in thewalls and if we didn't want them, we'd be found inalleyswith legs broken and we'd know if they wantedus.Then he talked about recognition and if we wanteda Union he'd put a time clock in every stall and we'dhave to punch out everytime we wanted to go take apiss.Those were his exact words There was quite a lotof things said of the meeting and it's hard for me tograsp it all. It's hard for me to remember, it's quite along time ago. It went on a little bit longer and SteveAloi, Sr. spoke with several of the servicemen aboutequipment. The guys were scared of the equipment, thatitwas faulty and one guy had almost killed himselfwith a truck falling on him and there was a discussionon this, and Steve Aloi, Sr., said that our equipmentwas kept up good all the time and nobody seemed toagree with this.Q. Do you recall anything else? Now, Mr. Dean, canyou state whether or not during the course of thismeeting the word "favors" came up for discussion inany regards?A. That happened along the time when he was tellingus that we had it good and everything and that anyUnionwouldsevertheemployee to employerrelationship and there would be no more favors foremployees.Wayne Wade, employed as a front-end man at the timetestified to the same talk as follows:A.Well, Steve Aloi, Sr. did all the talking. Heappeared to be quite mad and that he said that HarryStewart was no good and they had no use for a thirdparty in there, because anything coming from-anything we got had to come through him. And he said,ifwe did put the Union in there, he would regiment us.We'd have to come to work at 8:00 in the morning andwork until noon and have an hour out and come backat 1.00 and work until 5.00. He kept repeating himselfquite often and said that Fred Maggio was a friend ofhis and he wanted no part of being tied up with theUnion in there.James Van Allen, employed as an electrician, testified:THE WITNESS: Steve Aloi, Sr. he was the only onethat said anything. He spoke about the Union comingin and he didn't feel we needed a third party in there.He asked why, what was the problem in there. Heasked me why I wanted the Union in there and I said,because the bathrooms haven't been cleaned in aboutthree months and he said that we can take care of that.And another gentleman said, my paycheck has been cutand he said we can work that out, and another fellowasked about the insurance and 'he said, well, we can getthe insurance company up here and straighten that out.233And one of the other fellows asked about what's goingto happen if the Union comes in and he said, "We'llregiment you." He was quite upset and he went on totell about the regimentation and that he would put timeclocks in for every man and we'd be working 8:00 to5.00.And that was about all that was said.JackCraner's testimony as to this speech wassubstantially in accord with that of the above witnesses.On January 29, the day before the election Steve Aloi,Sr.,made another talk to his employees. Dean's testimonyas to this one-A. Steve Aloi, Sr. immediately begged our pardon'for the way he had talked at the previous meeting andsaid he heard that he had offended quite a few peopleand had talked too harshly, and then proceeded to begus not to vote yes for the Union. He just about - hewas begging us not to and he started telling us againthat nobody wanted us and we'd be all alone and we'dlose more than we would gam, and he got into the thingabout- he says, "If you vote for it," he says "You'llfeel like you're in the Army here and I'll regiment thisplace so bad that you'll feel like you are in the Army.The testimony of Wade, in substance, supports that ofDean.The testimony of Steve Aloi, Sr., substantially agreeswith the testimony of the preceding witnesses as to bothspeeches and I see nothing to be gained by incorporatingithere.Paragraph 6 of the complaint, as amended, alleges thatRespondent posted a notice (G. C. Exh. 5) on the door ofthe service manager's office on January 31 (the day afterthe election) reading:NOTICE: All Service Department Employees.1.)WORKING HOURSExcept in special cases with prior authorization, allservice personnel are required to punch in and out onthe time-clock according to the following businesshours:a)All service department employees except get-readypersonnel-Mon, Tues, Thurs, Fri, - 8 am to Noon; (lunch); 1 pmto 5 pm Wednesday - 8 am to Noon; (lunch); 1 pm to5 pm; (supper); 6 pm to 9 pm.b) Get-ready shop personnel -Mon. Thru Fri. - 8 am to Noon; (lunch); 1 pm to 5pm Saturday - 8 am to Noon.There is one coffee break, on the premises, when the"coffee truck" arrives in the morning.All "overtime" must be approved before the work isperformed.Persistent absence or tardiness, for reasons otherthan sickness (for which appropriate proof may berequired), represents just cause for discharge.2.)For "flat-rate" personnel, effective January 31,1969, earnings per flat rate hour will be increased eightcents, from $3.50 to $3.58.This is equivalent to 50% of the current warrantyrate ($7.16) per flat rate hour, and is comparable towhat other Ford dealers are paying.All service operations will be evaluated in flat-ratehours. Earnings will be computed by multiplying theaccumulated flat-rate hours times $3.58.Compensation, then, will be entirely unrelated to theamount the customer pays. In this way, equitablecompensation will be given for jobs which are speciallypriced at less than the actual flat-rate hour value; forexample, "Special: Tune-up, Front-end alignment— oilchange and lubrication - only $12.95." Compensation, 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDinthis case, would be based on the actual flat-ratehours of the operations (at $3.58 per flat-rate hour),rather than a percentage of the low "traffic-builder"retail priceThe notice was admitted without objection and it is notdisputed that it was postedParagraph 7 of the complaint alleges the interrogationof employees as to their union activity by GlenwoodDilling,new car sales manager on January 15 and 29,1969Wayne Wade testified that on January 15 he had acasual conversation with Dilling in the shop and thatDilling asked him how many people were in favor of theUnion and that when he told him everyone was "he tookoff and went into the showroom "George Cleveland testified that on January 29 Dillingcalled him into his office and asked him if he likedworking there and then asked him what he thought aboutthe Union Cleveland's answer was evasiveParagraph 8 of the complaint alleges that Respondent,thoughDillingon January 23 promised its employeesbenefits to induce them to refrain from union activityJames Van Allen testified that on January 23 he had aconversation with Dilling in which he said it was a shamethe Union was coming in because the dealer's associationhad a new retirement plan coming out but he could nottalkabout it "right now " This is all the evidence tosupport the allegation respecting DillingParagraph 9 of the complaint alleges that Aloi, Sr., onJanuary 29, told his employees that the Union could notobtainbenefitsforthem.Assuming that this wasembraced within the context of Aloi's speech of January29, it will be discussed in that contextB Conclusions as to Section 8(a)(1)On the credited testimony of Richard Dean, Jr , WayneWade, James Van Allen, and Jack Craner, notsubstantiallycontradicted, I find Respondent violatedSection 8(a)(I) of the Act in the talks given by Steve Aloi,Sr , on January 27 and 29, in the following particulars(I)Telling its employees they would be worse off ifthey voted for a union and that Harry Stewart could donothing for them(2)Telling its employees it would install a timeclockand the employees would have to punch in and out andthat they would be regimented if the Union came in(3) Telling its employees there would be no more favorsfor them if the Union came in(4) Telling its employees they would be checked in andout when they road-checked a car and would have to givethe address of the destination of the car.(5)Promising employees it would clean up therestrooms and straighten out the insurance if the Uniondid not come inIalso find the notice posted on the service manager'sdoor the day after the election implemented the threatscontained in the speeches to require employees to check inand out, and by, without consultation with the Uniondesignated to represent the servicemen, changing theirratesof pay and limiting their coffee breaks (Thecomplaint does not alleges any violation of Section8(a)(5))Ido not find the casual and isolated interrogation ofWade and Cleveland by Dilling sufficient to warrant afinding of violation of Section 8(a)(1) 5Ido not find any implied promise of benefit in Dilling'sremark to Van Allen that it was a shame the Union wascoming in because the dealer's association had a newretirement plan. All Dilling told him was that he (Dilling)could not discuss itC Violations of Section 8(a)(3)IThe discharge of KohlerKohler was employed by Respondent as a car salesmanfrom August of 1968 until October 31, on which date hewas firedHe testified that, presumably prior to October30,"some of us talked about having a union " OnOctober 30 he went to the service department to talk tothe servicemen about a petition "for a Union vote " Hetalked to most of the men in the used car get-ready shop,including Earl Bliss 6 In the evening he talked to salesmenin the new car showroom concerning the Union, about 10or 12 feet from the sales office Standing in the doorwayof the sales office were Steve Aloi, Jr and GlenwoodDillingKohler testified that he and the salesmen movedto the up-desk at the end of the salesroom where he madeout a petition for a union vote - the employees couldvote either yes or no on this petitionThe next day, October 31, he attended the usualmorning sales meeting and, on his way up to the meeting,one of the girls in the bookkeeping office held up hispaycheck and showed it to him as he was going upstairsOn cross-examination, however, Kohler testified that hecould not identify the girl who showed him his check, thatshe was 10 to 12 feet away from him and that he couldnot read the checkAt the sales meeting that day Steve Aloi, Jr , wasexplaining a new bonus plan Respondent was providing itssalesmen (The details of the plan I find immaterial )After asking some questions Kohler stated he did notthink the plan fair or feasible and asked each salesman forhis opinion and stated they agreed with him. Steve Aloi,J r , and Dilling told him he was "goofy " He then toldthem they would see how the union would feel about itMot and Dilling told the salesmen they were disappointedat the objections and would discuss it at the next meeting.Shortly thereafter Kohler was called to the sales officewhere, in the presence of Steve Aloi, Jr , Dilling told himhe was fired because of the trouble he had caused in the"last couple of days." He refused his paycheck and leftGlenwood Dilling testified that he and Steve Aloi, Jr ,made the decision to discharge Kohler on October 31 Thedischarge resulted from Kohler's behavior at the salesmeeting that morning at which Aloi attempted to explainthe Respondent's new bonus or incentive plan He statedthat at about the end of the meeting Kohler got up andbecame extremely belligerent and dominated the meeting,putting it in "utter chaos " When the meeting could notbe brought back to order it was dismissed According toDilling,Kohler did not claim to represent the othersalesmen and did not mention the Union No salesmenwere called by either party to testify to Kohler's conductor his statements at the meeting.The complaint also allegesthat Steve Aloi, Sr , madesimilar promiseson January 27 and 29 Theseallegationswill be discussed in the context ofAloi's speeches on those days'Bourne CovN L R B.332 F 2d 47 (C A 2)'Although not relevant to the discharge of Kohler, Bliss is found to havebeen a supervisor of Respondent,infra STEVE ALOI FORD235As a secondary reason Dilling stated that he hadreceived complaints from other salesmen, a month or twobefore the meeting that Kohler was taking "ups" that didnot belong to him.' Kohler was also accused of notsplittingcommissionswith salesmen whose customersasked for them by name Neither allegation was supportedby independent testimony 8According toDilling,theKohlerdischargewasdiscussed immediately following the sales meeting andSteve Aloi, Jr , had his check made out when decision hadbeen reached and before Kohler was called inWhenKohler was called in he was told that he was beingdischarged for his hostility and for causing trouble in thesales organization Steve Aloi, Jr., was not questioned asto the discharge of Kohler2The discharges of Stevenson and McDonaldHoward McDonald and Robert Stevenson were bothemployed in the new car servicing department at the dateof their discharge,November 21, 1968 They were theonly two employees in that department' McDonaldtestified that on the day Kohler was discharged, he cameto the new car department and gave McDonald thepetitionhehadpreviouslyprepared (the pro- andanti-union petition) and told McDonald that if he wantedto carry the ball from there he could McDonald discusseditwith Stevenson and they thought they would find outhow the men felt about it About November 7, McDonaldhad a conversation with Stewart who told him he wouldhave to have over 50% of the men to have a unionMcDonald talked this over with Stevenson and theyprepared a new petition similar to Kohler's, circulated itand received signatures.AboutNovember 14 or 15McDonald called Stewart, told him they had about 55 to56% signed and later met with Stewart. Stewart gave thema book and another petition to have signed. McDonaldand Stewart took it around the shop, explained "theworkings of the union" to the men and had the petitionsignedThe only officialMcDonald observed whilecirculating the petition was John Aloi, standing in acorner of the used car department who saw an employeesign the petition. There is no evidence that John Aloiknew what the petition was or why the employee wassigningWhen they had obtained the employees'signatures they returned the petition to Harry Stewart 10McDonald testified that he signed the petition onNovember 17 although the date of the petition readsNovember 19 An examination of the writing disclosesthat the date may have been changed although by whomor for what reason is unknownMcDonald and Stevenson were both discharged onNovember 21 At about 11 a.m Don Darling, a servicemanager, came to them and told them they were being letgobecauseRespondentwas closing its new cardepartment and putting the new cars through the line"McDonald told him he would accept that. Darling asked"'Ups" are new customers who come to a salesroom to purchase carsOne of thefloor salesmen on duty will service the customer Kohlertestified the floor salesmen had no rotation system for handling "ups" andthat the firstsalesmen to reach the customer would handle him'LarryWitz, named by Dilling as a complainant, was called by theGeneral Counsel and testified that he could not recall having complainedto Dilling about Kohler'While Respondent claims McDonald was a supervisor I do not find thissupported by the recordWhile McDonald was the senior and the higherpaid employee both performed essentially the same services"GCExh4McDonald to check a shipment of new cars butMcDonald refused on the ground that since he wasdischarged he would accept no further responsibility.Darling then told them they might as well leave andMcDonald and Stevenson packed their tools and left Thenext day McDonald returned to the shop with a formeremployee namedWarren to get Warren'stoolsandobservedRobertMobleyworking in the new cardepartment.He did not testify as to what Mobley wasdoing 12RichardDean, Jr, employed as a salesman untilFebruary 5, 1969, testified that he had been in the new cardepartmentafterthedischargeofMcDonald andStevenson and observed that none of the new carequipment,including the equipment for installing options,had left the buildingHe also observed Robert Mobley,whose job he could not describe,working there and statedEarl Bliss moved over a day or two laterIn the Regional Director's"Decision and Direction ofElection" Earl Bliss was found to be the "New and UsedCar Get Ready Foreman" and a supervisor.Aloi, Jr ,testified that Bliss had been the used car reconditioningforeman and that when the new and used car departmentsweremerged he became foreman of both The mergertook place sometime between the discharge of McDonaldand Stevenson and December 23.Stevenson was employed in the new car departmentfrom October until November 21, 1968 He testified that 3or 4 days before he was fired he asked John Aloi what he(Aloi) thought of the Union and Aloi responded,"You'vegot to be crazy9"As to the balance of his testimonyStevenson corroboratesMcDonald as to their efforts toobtain signatures to the petition in the service departmentand to the circumstances of their discharge.Stevensonalso returned to the shop the next day and observedMobley working in the new car department StevensondescribedMobley as a car washer.He did not,however,testify as to what Mobley was doingDarling testified thatMcDonald and Stevenson weredischarged because business was slow.New cars were tobe conditioned by the flatrate line mechanics in the shopDarling added as an additional reason that their work wassloppyDarling testified thatbothMcDonald andStevenson performed work on cars which was improperand resulted in the cars being returned to the servicedepartmentHis testimony on this point does not clearlyestablish that their work was any more deficient than thatusually performed in service departments In any eventDarling testified that at the conference between Aloi, Jr ,Dilling and Darling held the day before the discharge,when Darling mentioned their poor work, Aloi told himthat the jobs were being eliminated anyway and new carswould be run through the line only once This testimonyby the man who made the decision would eliminate poorworkmanship as a vital factor in the decision 11This meant that the new cars would be serviced through the used carline, combining the operationsOn cross-examination McDonald testifiedthat Darling told him business was slow and McDonald admitted businesshad slowed down"Mobley's job status is not clear Dean said he would not describe himas a car washer, although Stevenson so describes him He was apparently a"lot boy" who could fill in at other jobs"Respondent established thatMcDonald did not have an inspector'slicense and had failed his test A new car, according to the testimony, hadtohaveacertificatesignedbya licensed inspector,presumablyguaranteeing safety I do not find,sinceMcDonald was continued as newcar conditioner for many months after failing to secure his license, thatthis was a substantial factor in the decision to discharge him 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteveAloi,Jr , testified that the day before thedischarge he,Dillingand Bill Stafford, Respondent'scontroller,were discussing profits and expenses andconsidering a way to cut expenses at a traditionally slackseasonThey determined there were not enough new carsgoing out to justify the new car department At somepointDarling got involved and mentioned their faultywork and suggested running the cars through the shoplineAt the same meeting Stafford mentioned the extracoffee breaks they were taking " The decision was thenmade to discharge both McDonald and Stevenson andmerge the new and used car departments and they werenotified of this decision by Darling as above set forthOne other relevant factor remains to be consideredAloi, Jr , was asked on cross-examination if it were nottrue that from November 16 to November 30 Respondentwas running an "ad" in the local newspaper for mechanicsand qualified traineesAloi said he assumed Respondentwas running such an ad, that it was always looking forgood mechanics and that an expansion program soundedgood in the ad3The discharge of Paul ParrisPaul Parris testified that he was last employed byRespondent as a salesman from August to November 21,1968He had previously been employed by it as asalesman in 1964 and 1965Parriswas present when Kohler discussed unionorganization with the salesmen in the salesroom on theevening of October 30 and on November 20 he signed thepetition in support of the Union (G C Exh 4.) He statedthatprior to his signing the petition he had hearddiscussion of the Union all over the showroom, down atthe doughnut shop and during coffee breaks and that heparticipated in these discussionsHe was discharged by Steve Aloi, Jr , on November 21and his version of the discharge discussion readsA Mr Aloi, Jr called me into the office and he saidtome - Mr Aloi, Jr said, I'm going to have to letyou go I was a little surprised I said, "Let me go)"He had my check already sitting on the desk and hepicked it up at that time and had it in his hand and Iwas a little bit surprised 1 was in the process ofdelivering eight cars I was in the process of moving outeight cars. That's what I got paid on, half at that timeand half after I left I said to Mr Aloi, Jr., what's theproblem9 He said you're late for the sales meeting Itold him "You know why I'm late" He didn't saynothingHe said, "That's it, you're fired " So, I stoodthere looking at him, you know, and he didn't saynothing. Then he kind of looked at me and he lookedlike he had a hurt look in his face and he said, "Youdisappointed me in another way " I said, "What do youmean" He said, "Nothing " I turned to Mr. Dillingand said, "Bud," we call him Bud, "Talk to Steve willyou9" And he said, "I just work here" So then thisgentleman asked me for my keys to the demonstratorwhich I gave himQ This gentleman meaning who`iA Mr Aloi, Jr And he arranged for a ride for medowntown. I think then I walked into the show roomand Mr Dilling came out and said, "I hate to see yougo,Champ " I'm going to tell it just the way it wasAnd I said, "What can I do ""McDonald testified that they usually took a coffee break after checkingin at 8 a in The employees received a regular coffee break at 10 a mSteveAloi, Jr , testified that he rehired Parris inAugust, 1968, against the wishes of his father because heneeded a salesman and considered Parris a good salesmanand a strong "closer " He stated that in previousemployment Parris had difficulty in getting to work ontime and that he told him he had to be on time for thesalesmeetings 15Afterhisemployment inAugustRespondent had a problem in Parris' attendance at thesalesmeetings or, as Aloi put it, he was "consistently notthere."He was warned several times and Dilling and Aloiwould decide to let him go but Parris would make one ortwo sales that night so the issue was deferred. Althoughthe date is not fixed it could be established that on theevening of November 20 at about 9 p.m. Parris told Aloihe would be a little late the next morning and Aloi toldhim to make the sales meeting Parris did not make themeeting and did not report, according to Aloi, until 11 30a m (Parris stated he thought he reported at 11 a mAloi's testimony as to the discharge readsA As soon as I saw him come in the door, I knew Itold him the night before to be in and he wasn't at themeeting I talked to Bud again and we said today,that's it,we're going to call it quits. As soon as hecame in the door I called him in the office and satdown with him I don't remember exactly what I said,something to the effect that I had to let him go Itwasn't working out and he wasn't with the program theway we agreed and just asked for the keys to thedemonstrator, I guess He said, Steve, give me anotherchance, I need the job and I said, "I'm sorry, Paul, butIcan't go on any longer with it because you've let medown You disappointed me in a lot of ways, becausewhen I hired you you knew I was sticking my neck out,so to speak, because my dad didn't want me to hire youin the first place. I went to bat for you to do a goodjob for us and now I end up being a dummy." I mean,when it's disrupting the sales force, we can't tolerate itany longerGlenwood Dilling, sales manager, testified that alteiParriswas reemployed he had difficulty adjusting toRespondent's new sales methods His testimony on this isunintelligible to anyone not familiar with the industry.-He also testified that Parris was handling "parlays" in theagency " As to the decision to discharge Parris and thecircumstancesofdischargeDilling'stestimonycorroborates that of Aloi, Jr."The sales meetings were held at 9 a in or shortly thereafter and Dillingtestified that among their purposes was to get the salesmen out of bedbefore noon"His testimony readsQ (By Mr Ganotis)Did you have any difficulty,Mr Dilling9A YesQ What was 0A Well, the trading tactics had changedWe had the more grearsystem which was a very hard firm close,that's how we were tradingback in them days when Paul was thereQ He worked for Steve Aloi Ford before, is that right9A Yes The more grear system was to put them on paper,a real hardgrind closeThen,in that day,ifyou couldn't you broomed themThings had changed, we tried to put a soft sell, being a little hostile withour customers,and he found this very hard to control himself He wasvery strong and aggressive"By "parlays" billing meant that he was selling tickets on football andbaseball pools I find billing's testimony with respect to this totallyunsubstantiated STEVE ALOI FORD2374 The discharge of DeanDean was employed by Respondent (for the secondtime) from July I, 1968, to February 5, 1969 Eliminatingthe irrelevancies in Dean's testimony, which eliminatesmost of it, he testified that on January 28 he made a triptoUtica with Harry Stewart where he "was enlightenedwith the meeting we had with these officials in Utica, andso, I wanted to let everyone know about it " When hereturned he was told that everyone knew he had been toUticaDean called a meeting of the servicemen that nightatAunt Jamina's restaurant across the streetHistestimony then skipped to the meeting on January 29conducted by Steve Aloi, Sr., where he told Aloi, Sr , thatHarry Stewart had not been kicked out by the Teamsters.Aloi would not listen to him As they were leaving themeeting Aloi, Sr , asked him what he had against him andDean told him nothing, but that the employees wantedrepresentationOn February 5, Dean called the shop and spoke to BillMartin, assistant service manager, and told Martin hisdoctor had advised him to take about a week off becauseof a back injury. Martin asked him to come in and finishsome paper work Dean drove to the agency, finished hispaper work and then decided to get some maintenancework done at the service shop while he was there. Hepulled to the service door, "beeped" his horn and GeorgeCleveland, an employee started to push the door buttonJohnAloi came up to Cleveland, stopped him frompressing the button, and, according to Dean, gave him(Dean) a dirty look and told him to get out of there Deanwaited a minute or two and then went inside where heaskedAloiwhat he was trying to pull. The followingdialogue was briefHe (Aloi) said, "I'm trying to tell you to wait " I said,"Don't you tell me that you asshole, you're telling meto get out of here You can't tell me that Bill Martintoldme to come in and get my paper work straightenedout " John Aloi said for me to be careful what I say orelseAloi then walked to the service desk and got Steve Jr andhe fired me and told me to get my tools up, I was doneIt is this name-calling incident which was the sole causefor the discharge of Dean, according to counsel for theRespondentTo minimize Dean's offensive language the GeneralCounsel recalled Harold Kohler who testifiedQ Did you ever have occasion to swear at JohnAloisA Yes.Q. Can you give us an idea of the occasion or extentand what you said"MR. ALOi I object to this as being irrelevant andimmaterialTRIAL EXAMINER OverruledTHE WITNESS Just about everyone called everyonean asshole down there They called everyone just abouteverything down there. There was nothing really seriousabout it, including Bud Dilling, Steve, Jr , said well youasshole,what are you talking about Things such asthis, and it meant nothingQ Did you call Mr. John Aloi an asshole?A Many times, not in the showroom, but at barswhen he actually went out with usJackCraner, another employee, testified that on oneoccasion he told Bill Martin during an argument, to go -himselfWhen Darling reprimanded him for his use ofsuch language to a supervisor he told him he did not knowthatMartin, then a service writer, was a supervisor Afterthis he never told Martin to gohimself again.John Aloi's testimony is in almost complete agreementwith that of Dean's He testified that when Dean enteredthe service department "storming in the side door like amaniac" and called him an asshole, he was stunned. Healsotestifiedthattherewereotheremployees andcustomers within hearing distance Aloi went to the salesoffice and talked to his brother Steve, Jr They decided tofireDean, went back to the service desk where Dean wasstanding and fired himD ConclusionsastoViolationv of Section8(a)(3)1The discharge of Bradford J KohlerIfind the primary reason for Kohler's discharge was hisconduct at the sales meeting held on October 31, a factsubstantially conceded by Respondent Dilling's testimonythat he had received complaints from other salesmen thatKohler was stealing "ups" and not splitting commissions,a charge not substantiated by the record, indicates thatthe complaints were only supplemental factorsSinceAloi,Jr,,wasusingthemeetingasanopportunity to explain a new bonus system for thesalesmen, itwas devoted to working conditions andKohler, on behalf of himself and the other salesmen, hada right to protest the system 18 While Dilling testified thatKohler became so belligerent that the meeting wasreduced to chaos and had to be dismissed I am not, on thebasis of his mere unsupported description, willing to findthat Kohler was thereby deprived of his rights under theAct " In short I find that Kohler was discharged forexercising the rights guaranteed by Section 7 of the ActUnder these circumstances I find it unnecessary to decidewhether the discharge violated Section 8(a)(3) in additionto Section 8(a)(1) 2° In making this finding as to violationof Section 8(a)(1) I also find it unnecessary to pass on theissue of the Respondent's knowledge of Kohler's unionactivity.Regardless of such knowledge the dischargeviolated the Act2The discharge of McDonaldand StevensonAlthough there is no direct evidence of companyknowledge of union activity on the part of McDonald andStevenson, I find it reasonable to infer such knowledge orat least suspicion. This based not only on the small size ofthe agency, employing about 26 employees, but on thetestimony which reveals that McDonald solicited ratheropenly in the plant during working hours I have alsoconsidered that hierarchal echelons are not rigidlyobserved in automobile agencies and that communicationbetween employees and supervisors is free and easy I donot believe that after the discharge of Kohler Respondentwas unaware of union organization or unaware thatMcDonald and Stevenson were furthering it.21"I credit Kohler's testimony that he asked the other salesmen what theythought of it and if they did not agree with him This is sufficient to bringhis conduct within the definition of concerted activity"I consider it significant that Aloi,Jr , although a witness,was notinterrogated as to Kohler's conduct"Quality Rubber Manufacturing Company.Inc,176 NLRB No 7, andcases cited, fn 3"This finding is made more difficult in view of the sworn testimony ofboth Aloi, Jr.and Darling that at the time of the discharges they did notknow either McDonald or Stevenson was engaged in union activity Inview of the ultimate finding this issue loses import 238DECISIONSOF NATIONALLABOR RELATIONS BOARDThe issue I find presented is whether Respondent wasmotivated by the economic saving or by the employees'union activity. In reaching conclusion I accept the factthatMcDonald failed to pass his inspector's test and thatthemen, as did other servicemen, took an extra coffeebreak as only incidental to the cause of dischargeThe General Counsel emphasizes that the new cardepartmentwas not closed down and that Bliss andMobley were assigned to that shop to service new cars 22This, presumably, would indicate that the economic factorasserted by Respondent was false and fortify the inferenceof discriminationWhat the General Counsel has notestablished,however, is that Bliss and Mobley werereplaced or that the total working force was increased, inwhich case the savings to the agency were not diminished.Bliss still retained his supervision over the used car lineand took on Mobley to help in the new car line WhetherMobley's duties were confined to the new car departmentisnot knownAs I understand this record, and it is not clear on thispoint, new cars received from the factory were sent to thenew car line for checking and the insertion of options If,after delivery to the purchaser, further adjustments werenecessary they were returned to the new car line for suchadjustments. Under the new arrangement cars returned bysuch purchasers would be checked and adjusted on theused car lineRespondent has established that business was slackduring the traditionally slow month of November (a factacknowledged by McDonald), that it was seeking a meansto reduce expenses and that the elimination of the twoemployees in the new car department was at least feasible.The record does not fault this argument The GeneralCounsel's case rests on the union activity of McDonaldand Stevenson, their discharge and refutation of thereasons asserted for discharge Because I do not believe hehas succeeded in establishing that the grounds given fordischarge were pretextuous I do not find he has sustainedhis burden of proof Union activity followed by dischargemay raise a presumption of discrimination but it is notirrebuttable.Having shown reasonable cause for dischargewhich has not been successfully attacked I do not find thepresumption alone sufficient to support a finding ofviolationIdo, however, find Aloi's admission that Respondentwas advertising for mechanics at the time it dischargedMcDonald and Stevenson inconsistent with its economicdefenseOn the other hand I believe there was someobligation on the part of the General Counsel, in hisinvestigation, to determine whether new mechanics wereactually hired and at what rates of pay and for whatdutiesWithout such evidence I think I must accept thefact that the merger effected an economy3The discharge of ParrisThe discharge of Parris presents another clearissue.Hewas either discharged for his habitual tardiness or for hisunion activity13His unionactivity consisted in signing theunion petition (G C. Exh 4) on November 20, andaccording to his testimony,inurgingother employees toselecta union and have "some kind of representationthrough a Union by law."2a"Neither Bliss nor Mobley was called as a witness so exactly whatservices they performed after November 21 is not known"1 find no support for the allegation that Parris was engaged in the saleof "parlay tickets "The circumstances of hisdischargehave beendescribed,supraParris did not deny that he was frequently late andmissed salesmeetings.His excuse, at least in part, wasthathe had received a back injury in a automobileaccident and visited his doctor at 9 a m , bringing amedical excuse to Respondent after each visitThe testimony of Steve Aloi, Jr., and Darlingestablishes that he missed sales meetings and that he couldhave visited his doctor after the meetings 25 The testimonyisundisputed that the meetings lasted from 15 to 20minutes.Ialso find that Aloi, Jr , and Darling weredisturbed by his failure to attend the meetings, that he hadbeen warned about his failure to attend meetings and,more specifically, I find that Aloi, Jr., did warn him toattend the meeting on November 21 26 Parris did notreport that day until I1 a m. (according to Parris) or1 1 30 a m. (according to Aloi, Jr and Darling) In anyevent he had not been to his doctor on that day and histardiness after a direct warning, was inexcusableUnless I am to hold that the mere signing of a unionpetition establishes a complete immunity against dischargefor cause and an irrebuttable inference of discrimination, Imust hold that the discharge of Parris did not violateSection 8(a)(3) or (1) of the Act4 The discharge of Dean, JrDean was discharged by Respondent on February 5 forone reason and one reason only, i e , his use of an abusiveand foul epithet to his supervisor,John Aloi on February5There is no evidence of any union activity on the partof Dean until he took the trip to Utica with Stewart onJanuary 28 27 His testimony is that everyone in the shopknew he made the trip, testimony which is unsupportedAgain company knowledge is not a problem Theevidence, including Dean's testimony, establishes that hewas discharged immediately following his calling JohnAloi an asshole. The words were not spoken in jest andweremade in the presence of other employees andcustomers. Aloi's immediate response, after telling Deanto calm down was to go to his brother and report theincidentBoth decided to discharge Dean Since both theresponse and the decision were spontaneous and, in myopinion justified'28 and stemmed solely from the use of anintolerable epithet" I find no evidence that discrimination'There is no direct evidencethatthisactivitywas known tomanagementThereis the sworn testimonyof Aloi, Jr, that he did notknowof anyunion activity on the part of Parris I do not, in view of theconclusion reached,find it necessary to resolve this conflict between theinference the Board customarily draws and the sworn testimonyon Aloi,Jr"Resp Exh 2 indicates that the office hours of Parris'doctor were from10am to2pm"Parris could not remember whether he had been warned or not"Dean testified that after the discharge of McDonald and Stevenson heaskedMartin why they were discharged and Martin told him work wasslow and there was a consolidation He also asked Darling about thedischarges and Darling told him work was slow and they were giving thework to the line mechanics Dean also testified that he spoke to John Alotabout the discharges and that Aloi"sort of giggled and turned around andwalked away "231n a period in which college students address the presidents of collegeswith four(and more) letter obscenities the finding may seem anomalousThe issue is not, however,whether the employer is compelled to submit tosuch indignities by the mores of the times but whether he discharged theemployee for his unionactivity"The General Counsel offered testimony that the term was generallyused,togetherwith other vulgarities,about the shopNone of his STEVE ALOI FORDplayed any part in Respondent's decision I therefore findthe discharge of Dean did not violate the Act.In reaching conclusion with respect to the discharges ofMcDonald, Stevenson and Parris I have given weight tothe fact that during this period Respondent engaged in noantiunion campaign and committed, apart from thedischarge of Kohler, no unfair labor practices 30 Otherviolations of Section 8(a)(1) were confined to the speechesof Aloi, Sr , on January 27 and 29, more than 2 monthsafter the discharges in question. Aloi, Sr., whose antiunionfeelings have been demonstrated, was taken to the hospitalon November 4 and spent the next 2 months at homerecuperatingThe record does not indicate that heparticipated in the decision to discharge these employeesIVREMEDYHaving found the Respondent engaged in and isengaging in certain unfair labor practices it shall berecommended that Respondent cease and desist from thesame and take certain affirmative action necessary toeffectuate the policies of the Act.HavingfoundthatRespondentdiscriminatorilydischargedBradford JKohler because he engaged inprotected concerted activity it will be recommended thathe be offered full and immediate reinstatement to histestimony indicated that it was used as serious abuse of a supervisorWhileKohler testified that the term was generally used as a form of address inthe shop he also testified that he never used it to John Aloi in theshowroom,only in bars The General Counsel did not attempt to establishthat the term was used as one of affection or endearment'°Itmay be that neither Aloi,Jr. nor Dilling were aware that anyemployee could not be discharged for speaking out at a meeting duringwhich working conditions were being discussed without risking violation ofSection 8(a)(1)Since motive is not a factor in establishing violation ofthatSectionneithertheirignorancenor innocence will serve asexculpation It may, however,be another intangible to be evaluated infinding subsequent violations of Section 8(a)(3)239formerorsubstantiallyequivalentpositionwithoutprejudice to his seniority and other rights and privilegesand that he be made whole for loss of pay or any othermonetary loss he may have suffered by reason of thediscrimination practices against himBackpay shall becomputed as prescribed by the Board in FW WoolworthCompany.90 NLRB 289, andIsisPlumbing & HeatingCo, 138 NLRB 716Based upon the foregoing findings and conclusions andupon the entire record in this case, I make the followingCONCLUSIONS OF LAWIBy telling its employees that they would be worse offif they voted for a union and that Harry Stewart could donothing for them, by telling them it would install atimeclock and that they would have to punch in and outand would be regimented: by telling them there would beno more favors if the Union came in; by promising itsemployees it would clean up the restrooms and "straightenout" insurance problems without a union; by posting anotice imposing stricter working rules, changing rates ofpay and limiting coffee breaks on the day after theservicemenvoted in favor of the Union: and bydischarging Bradford J. Kohler because he engaged inconcerted activity protected by Section 7 of the Act,Respondent violated Section 8(a)(1) of the Act2Bymaintaining in effect and enforcing the rulesposted by Respondent on January 31. 1969, Respondentviolated Section 8(a)(3) and (t) of the Act."3The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct[Recommended Order omitted from publication ^"No violation of Section 8(a)(5) was alleged in the complaintCertification of the Union as collective-bargaining representative of theservice department employees had not issued at the time of the complaint